OPINION — AG — ** SCHOOLS — FEES FOR PARKING — FEES FOR COURSE OR ACTIVITY RELATED TO ACADEMIC GOALS OF SCHOOL SYSTEM ** FEES MAY NOT BE CHARGED FOR ANY COURSE OR ACTIVITY WHETHER " REQUIRED " OR " NON REQUIRED " WHERE SAID COURSE OR ACTIVITY IS REASONABLY RELATED TO THE RECOGNIZED ACADEMIC OR EDUCATIONAL GOALS OF THE SCHOOL SYSTEM. SINCE THE STUDENTS MUST AMASS A GIVEN NUMBER OF CREDITS, SOME OF WHICH MUST BE EARNED FROM " NON REQUIRED " COURSES, IT WOULD BE CONTRARY TO ARTICLE XIII, SECTION1 OF THE OKLAHOMA CONSTITUTION FOR A SCHOOL TO CHARGE A FEE FOR SUCH COURSES. CITE: OPINION NO. 76-230 (MICHAEL CAUTHRON)